       Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 1 of 20

                             NOTICE OF SETTLEMENT

               CLAIMS POTENTIALLY BENEFITTING YOU
HAVE BEEN ASSERTED IN U.S. DISTRICT COURT IN GREAT FALLS, MONTANA,
              AND CONDITIONALLY HAVE BEEN SETTLED


Why Did I Get This Notice?

A legal action was initiated by current and former participants in the employee
health plans of several Montana hospitals, including Northern Montana Hospital
(“NMH”). The action is captioned Turner v. Northern Montana Hospital, et al., and
is currently pending in U.S. District Court for the District of Montana, Great Falls
Division, under Cause No. CV-17-141-GF-BMM. A settlement agreement has been
reached in the case.

Records show that you may be a current or former participant in the NMH
employee benefit health plan—known as the Northern Montana Hospital Health
Plan—who participated between the dates of January 1, 2012, and December 31,
2017. You may be eligible to receive a payment as a result of the settlement. To
the extent applicable, this Notice may additionally serve as a summary of material
modifications for the Northern Montana Hospital Health Plan.

Who Are The Parties Involved And What Is This Lawsuit About?

Attorneys for the Plaintiffs represent individual current or former participants in
the Defendant hospitals’ employee benefit health plans. Plaintiffs allege that while
serving as fiduciaries of their employee health plans, the Defendant hospitals
violated duties owed under a federal law known as ERISA and engaged in self-
dealing, conflicted interest transactions, mismanagement of plan assets, and
breach of fiduciary duties to plan participants and beneficiaries.

Specifically, Plaintiffs alleged that Defendants entered into an agreement with Blue
Cross Blue Shield of Montana (“BCBSMT”) effective between January 1, 2012, and
December 31, 2017, whereby the health plans overpaid for insurance and
administrative services, including with contributions from employees, and that the
hospitals received “purchase price” payments from BCBSMT as part of the
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 2 of 20

arrangement. Plaintiffs sought compensation on behalf of the plans and their
participants for alleged inflated payments to BCBSMT, as well as disgorgement
from Defendants of amounts received from BCBSMT. Plaintiffs retained expert
ERISA fiduciaries and attorneys who concluded the plans paid inflated premiums
and/or administrative fees and that non-conflicted ERISA fiduciaries would not
have bound the plans thereto.

NMH denies Plaintiffs’ allegations. More specifically, NMH denies that it breached
any fiduciary duty. NMH denies that it and/or plan participants paid excessive
administrative fees or insurance premiums or that NMH received any improper
payments from BCBSMT. NMH contends that the insurance premiums paid by
NMH and plan participants from 2012-2017 were well below the industry standard,
have not increased for several years, and that the coverage provided to plan
participants was above industry standard. NMH retained experts and consultants
who opined that NMH acted appropriately and that no part of the BCBSMT
transaction violated the law.

The parties engaged in discovery of evidence related to allegations, depositions of
witnesses, and disclosure of their experts. A mediation was conducted on
September 16, 2019, and the parties have now agreed to settle.

Has the Lawsuit Been Resolved?

Plaintiffs have entered into settlement agreements with each of the Defendant
hospitals, including Northern Montana Hospital (NMH). These settlements resolve
the claims against the hospitals.

With respect to NMH, upon court approval of the settlement agreement and entry
of a bar order, and subject to all other terms of the agreement, NMH and/or its
liability insurer(s) will pay $348,055, which is in addition to $192,870 that was
previously paid, in exchange for a release and dismissal of the litigation as against
NMH.

The amount of the settlement after payment of attorney fees and costs and
reduction for any taxes or withholdings deemed appropriate by the court-
NOTICE OF SETTLEMENT
Turner v. NMH
Page 2
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 3 of 20

appointed settlement fiduciary will then be paid to people who were plan
participants between January 1, 2012, and December 31, 2017.

What Do I Need To Do?

If you do not object to the settlement, you do not need to do anything. You may
receive a distribution through the plan, a refund of past contributions, or an
adjustment to current contributions if otherwise appropriate under governing law
as determined by an impartial professional trustee. If your address changes, you
should notify the attorneys identified below.

If you do object to the settlement, you need to lodge an objection with the U.S.
District Court for the District of Montana, Great Falls Division, under cause number
CV-17-141-GF-BMM. A copy of the objection must also be provided to the
following attorneys:

                   John L. Amsden, Esq.
                   Beck, Amsden & Stalpes, PLLC
                   1946 Stadium Drive, Suite 1
                   Bozeman, MT 59715

                   John M. Morrison, Esq.
                   MORRISON, SHERWOOD, WILSON & DEOLA PLLP
                   401 North Last Chance Gulch, PO Box 557
                   Helena, MT 59601


                   Gary M. Zadick
                   James R. Zadick
                   UGRIN ALEXANDER ZADICK, P.C.
                   #2 Railroad Square
                   Great Falls, MT 59403

Any objection must be received by the Court and the attorneys by November 22,
2019, in order to be considered.
NOTICE OF SETTLEMENT
Turner v. NMH
Page 3
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 4 of 20

There will be a court hearing on December 11, 2019, at 9:00 a.m., at the Missouri
River Federal Courthouse located at 125 Central Avenue West in Great Falls,
Montana, 59404. At this hearing, the judge presiding over this case, the Honorable
Brian Morris, will consider whether or not to approve this settlement. If it is
approved, Judge Morris will enter a “bar order” protecting Defendant NMH and
related parties from any further litigation related to these claims. You are free to
attend this hearing but you are not required to attend.

What If I Have Questions?

If you have questions, please call or write us at:

                                 Tel: (406) 577-2555
                            Email: info@becklawyers.com




NOTICE OF SETTLEMENT
Turner v. NMH
Page 4
       Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 5 of 20

                             NOTICE OF SETTLEMENT

               CLAIMS POTENTIALLY BENEFITTING YOU
HAVE BEEN ASSERTED IN U.S. DISTRICT COURT IN GREAT FALLS, MONTANA,
              AND CONDITIONALLY HAVE BEEN SETTLED


Why Did I Get This Notice?

A legal action was initiated by current and former participants in the employee
health plans of several Montana hospitals, including St. Peter’s Hospital (“SPH”).
The action is captioned Turner et al. v. St. Peter’s Health, et al., and is currently
pending in U.S. District Court for the District of Montana, Great Falls Division,
under Cause No. CV-17-141-GF-BMM. A settlement agreement has been reached
in the case.

Records show that you may be a current or former participant in the SPH
employee benefit health plan—known as the St. Peters Hospital Employee Welfare
Plan—who participated between the dates of January 1, 2012, and December 31,
2017. You may be eligible to receive a payment as a result of the settlement. To
the extent applicable, this Notice may additionally serve as a summary of material
modifications for the St. Peters Hospital Employee Welfare Plan.

Who Are The Parties Involved And What Is This Lawsuit About?

Attorneys for the Plaintiffs represent individual current or former participants in
the Defendant hospitals’ employee benefit health plans. Plaintiffs alleged that
while serving as fiduciaries of their employee health plans, the Defendant hospitals
violated duties owed under a federal law known as ERISA and engaged in self-
dealing, conflicted interest transactions, mismanagement of plan assets, and
breach of fiduciary duties to plan participants and beneficiaries.

Specifically, Plaintiffs alleged that Defendants entered into an agreement with Blue
Cross Blue Shield of Montana (“BCBSMT”) effective between January 1, 2012, and
December 31, 2017, whereby the health plans overpaid for insurance and
administrative services, including with contributions from employees, and that the
          Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 6 of 20

hospitals received “purchase price” payments from BCBSMT as part of the
arrangement. Plaintiffs sought compensation on behalf of the plans and their
participants for alleged inflated payments to BCBSMT, as well as disgorgement
from Defendants of amounts received from BCBSMT. Plaintiffs retained expert
ERISA fiduciaries and attorneys who concluded the plans paid inflated premiums
and/or administrative fees and that non-conflicted ERISA fiduciaries would not
have bound the plans thereto.

SPH denies Plaintiffs’ allegations. More specifically, SPH denies that it breached
any fiduciary duty. SPH denies that it and/or plan participants paid excessive
administrative fees or insurance premiums or that SPH received any improper
payments from BCBSMT. SPH contends that the insurance premiums paid by SPH
and plan participants from 2012-2017 were well below the industry standard, have
not increased for several years, and that the coverage provided to plan
participants was above industry standard. SPH retained experts and consultants
who opined that SPH acted appropriately and that no part of the BCBSMT
transaction violated the law.

The parties engaged in discovery of evidence related to allegations, depositions of
witnesses, and disclosure of their experts. A mediation was conducted on
September 16, 2019, and the parties have now agreed to settle.

Has the Lawsuit Been Resolved?

Plaintiffs have entered into settlement agreements with Defendant hospitals,
including St. Peter’s Hospital (SPH). These settlements resolve the claims against
the hospitals.

With respect to SPH, upon court approval of the settlement agreement and entry
of a bar order, and subject to all other terms of the agreement, SPH and/or its
insurer(s) will pay $775,000, which is in addition to $776,400 that was previously
paid by SPH to participants, in exchange for a release and dismissal of the
litigation.


NOTICE OF SETTLEMENT
Turner v. St. Peter ’s Hospital
Page 2
          Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 7 of 20

The amount of the settlement after payment of attorney fees and costs and
reduction for any taxes or withholdings deemed appropriate by the court-
appointed settlement fiduciary will then be paid to people who were plan
participants between January 1, 2012, and December 31, 2017.

What Do I Need To Do?

If you do not object to the settlement, you do not need to do anything. You may
receive a distribution through the plan, a refund of past contributions, or an
adjustment to current contributions if otherwise appropriate under governing law
as determined by an impartial professional trustee. If your address changes, you
should notify the attorneys identified below.

If you do object to the settlement, you need to lodge an objection with the U.S.
District Court for the District of Montana, Great Falls Division, under cause number
CV-17-141-GF-BMM. A copy of the objection must also be provided to the
following attorneys:

                          John L. Amsden, Esq.
                          BECK AMSDEN & STALPES PLLC
                          1946 Stadium Drive, Suite 1
                          Bozeman, MT 59715

                          John M. Morrison, Esq.
                          MORRISON SHERWOOD WILSON & DEOLA PLLP
                          401 North Last Chance Gulch, PO Box 557
                          Helena, MT 59601

                          David M. McLean, Esq.
                          McLEAN & ASSOCIATES PLLC
                          3301 Great Northern Ave., Suite 203
                          Missoula, MT 59808

Any objection must be received by the Court and the attorneys by November 22,
2019, in order to be considered.
NOTICE OF SETTLEMENT
Turner v. St. Peter ’s Hospital
Page 3
          Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 8 of 20



There will be a court hearing on December 11, 2019, at 9:00 a.m., at the Missouri
River Federal Courthouse located at 125 Central Avenue West in Great Falls,
Montana, 59404. At this hearing, the judge presiding over this case, the Honorable
Brian Morris, will consider whether or not to approve this settlement. If it is
approved, Judge Morris will enter a “bar order” protecting Defendant SPH and
related parties from any further litigation related to these claims. You are free to
attend this hearing but you are not required to attend.

What If I Have Questions?

If you have questions, please call or write us at:

                                       Tel: (406) 577-2555
                                  Email: info@becklawyers.com




NOTICE OF SETTLEMENT
Turner v. St. Peter ’s Hospital
Page 4
       Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 9 of 20

                             NOTICE OF SETTLEMENT

               CLAIMS POTENTIALLY BENEFITTING YOU
HAVE BEEN ASSERTED IN U.S. DISTRICT COURT IN GREAT FALLS, MONTANA,
              AND CONDITIONALLY HAVE BEEN SETTLED


Why Did I Get This Notice?

A legal action was initiated by current and former participants in the employee
health plans of several Montana hospitals, including Bozeman Deaconess Health
Services (“Bozeman Health”). The action is captioned Turner, et. al. v. Northern
Montana Hospital et. al, and is currently pending in U.S. District Court for the
District of Montana, Great Falls Division, under Cause No. CV-17-141-GF-BMM. A
settlement agreement has been reached in the case.

Records show that you may be a current or former participant in the Bozeman
Health employee benefit health plan—known as the Bozeman Deaconess Health
Services Comprehensive Health and Welfare Plan—who participated between the
dates of January 1, 2012, and December 31, 2017. You may be eligible to receive a
payment as a result of the settlement. To the extent applicable, this Notice may
additionally serve as a summary of material modifications for the Bozeman
Deaconess Health Services Comprehensive Health and Welfare Plan.

Who Are The Parties Involved And What Is This Lawsuit About?

Attorneys for Plaintiffs represent individual current or former participants in the
Defendant hospitals’ employee benefit health plans. Plaintiffs alleged that while
serving as fiduciaries of their employee health plans, the Defendant hospitals
violated duties owed under a federal law known as ERISA and engaged in self-
dealing, conflicted interest transactions, mismanagement of plan assets, and
breach of fiduciary duties to plan participants and beneficiaries.

Specifically, Plaintiffs alleged that Defendants entered into an agreement with Blue
Cross Blue Shield of Montana (“BCBSMT”) effective between January 1, 2012, and
December 31, 2017, whereby the health plans overpaid for insurance and
administrative services, including with contributions from employees, and that the
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 10 of 20

hospitals received “purchase price” payments from BCBSMT as part of the
arrangement. Plaintiffs sought compensation on behalf of the plans and their
participants for alleged inflated payments to BCBSMT, as well as disgorgement
from Defendants of amounts received from BCBSMT. Plaintiffs retained expert
ERISA fiduciaries and attorneys who concluded the plans paid inflated premiums
and/or administrative fees and that non-conflicted ERISA fiduciaries would not
have bound the plans thereto.

Bozeman Health denies Plaintiffs’ allegations. More specifically, Bozeman Health
denies that it breached any fiduciary duty. Bozeman Health denies that it and/or
plan participants paid excessive administrative fees or insurance premiums or that
Bozeman Health received any improper payments from BCBSMT. Bozeman Health
contends that the insurance premiums paid by Bozeman Health and plan
participants from 2012-2017 were well below the industry standard, have not
increased for several years, and that the coverage provided to plan participants
was above industry standard. Bozeman Health retained experts and consultants
who opined that Bozeman Health acted appropriately and that no part of the
BCBSMT transaction violated the law.

The parties engaged in discovery of evidence related to allegations, depositions of
witnesses, and disclosure of their experts. A mediation was conducted on
September 16, 2019, and the parties have now agreed to settle.

Has the Lawsuit Been Resolved?

Plaintiffs have entered into settlement agreements with Defendant hospitals,
including Bozeman Health. These settlements resolve the claims against the
hospitals.

With respect to Bozeman Health, upon court approval of the settlement
agreement and entry of a bar order, and subject to all other terms of the
agreement, Bozeman Health’s insurer(s) will pay $825,000 to settle the claims, and
Bozeman Health will use $450,000 of the money received from BCBSMT to pay
attorney fees and costs. In exchange, Bozeman Health will receive a release and
dismissal of the litigation against it.
NOTICE OF SETTLEMENT
Turner v. Bozeman Health
Page 2
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 11 of 20

The amount of the settlement after payment of attorney fees and costs and
reduction for any taxes or withholdings deemed appropriate by the court-
appointed settlement fiduciary will then be paid to people who were plan
participants between January 1, 2012, and December 31, 2017.

What Do I Need To Do?

If you do not object to the settlement, you do not need to do anything. You may
receive a distribution as determined by an impartial professional fiduciary. If your
address changes, you should notify the attorneys identified below.

If you do object to the settlement, you need to lodge an objection with the U.S.
District Court for the District of Montana, Great Falls Division, under cause number
CV-17-141-GF-BMM. A copy of the objection must also be provided to the
following attorneys:

                      John L. Amsden, Esq.
                      BECK AMSDEN & STALPES PLLC
                      1946 Stadium Drive, Suite 1
                      Bozeman, MT 59715

                      John M. Morrison, Esq.
                      MORRISON SHERWOOD WILSON & DEOLA PLLP
                      401 North Last Chance Gulch, PO Box 557
                      Helena, MT 59601

                      Ian McIntosh, Esq.
                      CROWLEY FLECK PLLP
                      1915 South 19th Avenue
                      Bozeman, MT 59718

Any objection must be received by the Court and the attorneys by November 22,
2019, in order to be considered.


NOTICE OF SETTLEMENT
Turner v. Bozeman Health
Page 3
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 12 of 20

There will be a court hearing on December 11, 2019, at 9:00 a.m., at the Missouri
River Federal Courthouse located at 125 Central Avenue West in Great Falls,
Montana, 59404. At this hearing, the judge presiding over this case, the Honorable
Brian Morris, will consider whether or not to approve this settlement. If it is
approved, Judge Morris will enter a “bar order” protecting Defendant Bozeman
Health and related parties from any further litigation related to these claims. You
are free to attend this hearing but you are not required to attend.

What If I Have Questions?

If you have questions, please call or write us at:

                                  Tel: (406) 577-2555
                             Email: info@becklawyers.com




NOTICE OF SETTLEMENT
Turner v. Bozeman Health
Page 4
      Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 13 of 20

                             NOTICE OF SETTLEMENT

               CLAIMS POTENTIALLY BENEFITTING YOU
HAVE BEEN ASSERTED IN U.S. DISTRICT COURT IN GREAT FALLS, MONTANA,
              AND CONDITIONALLY HAVE BEEN SETTLED


Why Did I Get This Notice?

A legal action was initiated by current and former participants in the employee
health plans of several Montana hospitals, including Community Medical Center
(“CMC”). The action is captioned Turner et al. v. Northern Montana Hospital, et al.,
and is currently pending in U.S. District Court for the District of Montana, Great
Falls Division, under Cause No. CV-17-141-GF-BMM. A settlement agreement has
been reached in the case.

Records show that you may be a current or former participant in the CMC
employee benefit health plan—known as the Community Medical Center Welfare
Benefit Plan—who participated between the dates of January 1, 2012, and
December 31, 2017. You may be eligible to receive a payment as a result of the
settlement. To the extent applicable, this Notice may additionally serve as a
summary of material modifications for the Community Medical Center Welfare
Benefit Plan.

Who Are The Parties Involved And What Is This Lawsuit About?

Attorneys for the Plaintiffs represent individual current or former participants in
the Defendant hospitals’ employee benefit health plans. Plaintiffs alleged that
while serving as fiduciaries of their employee health plans, the Defendant hospitals
violated duties owed under a federal law known as ERISA and engaged in self-
dealing, conflicted interest transactions, mismanagement of plan assets, and
breach of fiduciary duties to plan participants and beneficiaries.

Specifically, Plaintiffs alleged that Defendants entered into an agreement with Blue
Cross Blue Shield of Montana (“BCBSMT”) effective between January 1, 2012, and
December 31, 2017, whereby the health plans overpaid for insurance and
administrative services, including with contributions from employees, and that the
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 14 of 20

hospitals received “purchase price” payments from BCBSMT as part of the
arrangement. Plaintiffs sought compensation on behalf of the plans and their
participants for alleged inflated payments to BCBSMT, as well as disgorgement
from Defendants of amounts received from BCBSMT. Plaintiffs retained expert
ERISA fiduciaries and attorneys who concluded the plans paid inflated premiums
and/or administrative fees and that non-conflicted ERISA fiduciaries would not
have bound the plans thereto.

CMC denies Plaintiffs’ allegations. More specifically, CMC denies that it breached
any fiduciary duty. CMC denies that it and/or plan participants paid excessive
administrative fees or insurance premiums or that CMC received any improper
payments from BCBSMT. CMC contends that the insurance premiums paid by CMC
and plan participants from 2012-2017 were well below the industry standard, have
not increased for several years, and that the coverage provided to plan
participants was above industry standard. CMC retained experts and consultants
who opined that CMC acted appropriately and that no part of the BCBSMT
transaction violated the law.

The parties engaged in discovery of evidence related to allegations, depositions of
witnesses, and disclosure of their experts. A mediation was conducted on
September 16, 2019, and the parties have now agreed to settle.

Has the Lawsuit Been Resolved?

Plaintiffs have entered into settlement agreements with each of the Defendant
hospitals, including Community Medical Center (CMC). These settlements resolve
the claims against the hospitals.

With respect to CMC, upon court approval of the settlement agreement and entry
of a bar order, and subject to all other terms of the agreement, CMC and/or its
insurer(s) will pay $2,083,010 in exchange for a release and dismissal of the
litigation as against CMC.

The amount of the settlement after payment of attorney fees and costs and
reduction for any taxes or withholdings deemed appropriate by the court-
NOTICE OF SETTLEMENT
Turner v. Community Medical Center
Page 2
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 15 of 20

appointed settlement fiduciary will then be paid to people who were plan
participants between January 1, 2012, and December 31, 2017.

What Do I Need To Do?

If you do not object to the settlement, you do not need to do anything. You may
receive a distribution through the plan, a refund of past contributions, or an
adjustment to current contributions if otherwise appropriate under governing law
as determined by an impartial professional trustee. If your address changes, you
should notify the attorneys identified below.

If you do object to the settlement, you need to lodge an objection with the U.S.
District Court for the District of Montana, Great Falls Division, under cause number
CV-17-141-GF-BMM. A copy of the objection must also be provided to the
following attorneys:

                      John L. Amsden, Esq.
                      BECK AMSDEN & STALPES PLLC
                      1946 Stadium Drive, Suite 1
                      Bozeman, MT 59715

                      John M. Morrison, Esq.
                      MORRISON SHERWOOD WILSON & DEOLA PLLP
                      401 North Last Chance Gulch, PO Box 557
                      Helena, MT 59601

                      Robert J. Phillips, Esq.
                      GARLINGTON LOHN & ROBINSON PLLP
                      350 Ryman Street, PO Box 7909
                      Missoula, MT 59807-7909

Any objection must be received by the Court and the attorneys by November 22,
2019, in order to be considered.


NOTICE OF SETTLEMENT
Turner v. Community Medical Center
Page 3
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 16 of 20

There will be a court hearing on December 11, 2019, at 9:00 a.m., at the Missouri
River Federal Courthouse located at 125 Central Avenue West in Great Falls,
Montana, 59404. At this hearing, the judge presiding over this case, the Honorable
Brian Morris, will consider whether or not to approve this settlement. If it is
approved, Judge Morris will enter a “bar order” protecting Defendant CMC and
related parties from any further litigation related to these claims. You are free to
attend this hearing but you are not required to attend.

What If I Have Questions?

If you have questions, please call or write us at:

                                          Tel: (406) 577-2555
                                     Email: info@becklawyers.com




NOTICE OF SETTLEMENT
Turner v. Community Medical Center
Page 4
      Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 17 of 20

                             NOTICE OF SETTLEMENT

               CLAIMS POTENTIALLY BENEFITTING YOU
HAVE BEEN ASSERTED IN U.S. DISTRICT COURT IN GREAT FALLS, MONTANA,
              AND CONDITIONALLY HAVE BEEN SETTLED


Why Did I Get This Notice?

A legal action was initiated by current and former participants in the employee
health plans of several Montana hospitals, including the Billings Clinic. The action
is captioned Turner et al. v. Northern Montana Hospital, et al., and is currently
pending in U.S. District Court for the District of Montana, Great Falls Division,
under Cause No. CV-17-141-GF-BMM. A settlement agreement has been reached
in the case.

Records show that you may be a current or former participant in the Billings Clinic
employee benefit health plan—known as the Billings Clinic Employee Benefit Plan
and Trust—who participated between the dates of January 1, 2012, and December
31, 2017. You may be eligible to receive a payment as a result of the settlement.

Who Are The Parties Involved And What Is This Lawsuit About?

Attorneys for the Plaintiffs represent individual current or former participants in
the Defendant hospitals’ employee benefit health plans. Plaintiffs alleged that
while serving as fiduciaries of their employee health plans, the Defendant hospitals
violated duties owed under a federal law known as ERISA and engaged in self-
dealing, conflicted interest transactions, mismanagement of plan assets, and
breach of fiduciary duties to plan participants and beneficiaries.

Specifically, Plaintiffs alleged that Defendants entered into an agreement with Blue
Cross Blue Shield of Montana (“BCBSMT”) effective between January 1, 2012, and
December 31, 2017, whereby the health plans overpaid for insurance and
administrative services, including with contributions from employees, and that the
hospitals received “purchase price” payments from BCBSMT as part of the
arrangement. Plaintiffs sought compensation on behalf of the plans and their
participants for alleged inflated payments to BCBSMT, as well as disgorgement
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 18 of 20

from Defendants of amounts received from BCBSMT. Plaintiffs retained expert
ERISA fiduciaries and attorneys who concluded the plans paid inflated premiums
and/or administrative fees and that non-conflicted ERISA fiduciaries would not
have bound the plans thereto.

Billings Clinic denies Plaintiffs’ allegations. More specifically, Billings Clinic denies
that it breached any fiduciary duty. Billings Clinic denies that it and/or plan
participants paid excessive administrative fees or insurance premiums or that
Billings Clinic received any improper payments from BCBSMT. Billings Clinic
contends that the insurance premiums paid by Billings Clinic and plan participants
from 2012-2017 were well below the industry standard, have not increased for
several years, and that the coverage provided to plan participants was above
industry standard. Billings Clinic retained experts and consultants who opined that
Billings Clinic acted appropriately and that no part of the BCBSMT transaction
violated the law.

The parties engaged in discovery of evidence related to allegations, depositions of
witnesses, and disclosure of their experts. A mediation was conducted on
September 16, 2019, and the parties have now agreed to settle.

Has the Lawsuit Been Resolved?

Plaintiffs have entered into settlement agreements with each of the Defendant
hospitals, including Billings Clinic. These settlements resolve the claims against the
hospitals.

With respect to Billings Clinic, upon court approval of the settlement agreement
and entry of a bar order, and subject to all other terms of the agreement, Billings
Clinic and/or its insurer(s) will pay (a) $1,570,100 to settle the claims; and (b)
$900,000 for attorney fees and costs. In exchange, Billings Clinic will receive a
release and dismissal of the litigation against it.

The amount of the settlement after payment of attorney fees and costs and
reduction for any taxes or withholdings deemed appropriate by the court-

NOTICE OF SETTLEMENT
Turner v. Billings Clinic
Page 2
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 19 of 20

appointed settlement fiduciary will then be paid to people who were plan
participants between January 1, 2012, and December 31, 2017.

What Do I Need To Do?

If you do not object to the settlement, you do not need to do anything. You may
receive a distribution as determined by an impartial professional trustee. If your
address changes, you should notify the attorneys identified below.

If you do object to the settlement, you need to lodge an objection with the U.S.
District Court for the District of Montana, Great Falls Division, under cause number
CV-17-141-GF-BMM. A copy of the objection must also be provided to the
following attorneys:

                            John L. Amsden, Esq.
                            BECK AMSDEN & STALPES PLLC
                            1946 Stadium Drive, Suite 1
                            Bozeman, MT 59715

                            John M. Morrison, Esq.
                            MORRISON SHERWOOD WILSON & DEOLA PLLP
                            401 North Last Chance Gulch, PO Box 557
                            Helena, MT 59601

                            Shane P. Coleman, Esq.
                            HOLLAND & HART LLP
                            401 North 31st Street, Suite 1500
                            Billings, MT 59101

Any objection must be received by the Court and the attorneys by November 22,
2019, in order to be considered.

There will be a court hearing on December 11, 2019, at 9:00 a.m., at the Missouri
River Federal Courthouse located at 125 Central Avenue West in Great Falls,
Montana, 59404. At this hearing, the judge presiding over this case, the Honorable
NOTICE OF SETTLEMENT
Turner v. Billings Clinic
Page 3
         Case 4:17-cv-00141-BMM-JTJ Document 196-1 Filed 10/24/19 Page 20 of 20

Brian Morris, will consider whether or not to approve this settlement. If it is
approved, Judge Morris will enter a “bar order” protecting Defendant Billings Clinic
and related parties from any further litigation related to these claims. You are free
to attend this hearing but you are not required to attend.

What If I Have Questions?

If you have questions, please call or write us at:

                                  Tel: (406) 577-2555
                             Email: info@becklawyers.com




NOTICE OF SETTLEMENT
Turner v. Billings Clinic
Page 4
